Citation Nr: 1606889	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for a lumbar disorder.
 
2.  Entitlement to service connection for a lumbar disorder.
 
3.  Entitlement to service connection for a neck disorder.
 
4.  Entitlement to service connection for a left elbow disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1974 to December 1978, September 1979 to January 1986, and March 2009 to April 2010.  He also served in the National Guard.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at an October 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.
 
During the October 2015 hearing, the Veteran raised the issues of entitlement to service connection for a left hip disorder, a left hip scar, and heart disease.  While the Board cannot exercise jurisdiction over these claims, the hearing testimony does represent a petition to present new claims of entitlement to service connection for these disorders.  The Board advises the appellant, however, that he must file the appropriate claims form with the RO.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The issues of entitlement to service connection for neck and left elbow disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  In a June 1997 rating decision, VA denied entitlement to service connection for a lumbar disorder.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  
 
2.  The evidence received since the June 1997 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar disorder.
 
3.  The Veteran's lumbar disorder is as likely as not etiologically related to his active duty service.
 
 
CONCLUSIONS OF LAW
 
1.  The June 1997 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). 
 
2.  The evidence received since the June 1997 rating decision is new and material, and the claim of entitlement to service connection for a lumbar disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  With resolution of reasonable doubt in the Veteran's favor, a lumbar disorder was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations
 
If a claim of entitlement to service connection is denied by an agency of original jurisdiction decision, that decision becomes final if the claimant does not file a notice of disagreement within one year of the date the decision was mailed to the claimant, and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).
 
Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.
 
Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (i.e., nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
Claim to Reopen - Lumbar Disorder
 
In June 1997, VA denied entitlement to service connection for a lumbar disorder because the most probative evidence preponderated against finding a link between such a disorder and any back disease or injury during military service.  The Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  
 
The evidence received since that decision includes a March 2014 letter from a private orthopedist opining that the Veteran's lumbar disorder is directly related to his service.  See March 2014 Private Medical Record.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a lumbar disorder are met.   
 
Service Connection - Lumbar Disorder
 
The Veteran seeks entitlement to service connection for a lumbar disorder.  He is currently diagnosed with lumbar stenosis with degeneration of his L4-L5 and L5-S1 disc spaces, and recently underwent an anterior lumbar interbody fusion.  See July 2012 and March 2014 Private Medical Records.  He served as an infantry soldier and an airborne infantry officer.  See October 2015 Hearing Transcript.
 
The Veteran's service treatment records reflect a history of treatment for lower back pain.  The service treatment records show that in February 1980, he received treatment for a lower back strain after slipping and falling in the shower.  In January 1983, he received treatment for upper and lower back pain after falling down stairs.  Service treatment records reflect additional treatment for lower back pain.  See, e.g., December 1981 and January 1984 Service Treatment Records.  During a June 1984 examination, however, the Veteran reported his health as excellent, and the examiner did not note any low back disorders.  
 
In November 1989, the Veteran was involved in a motor vehicle accident.  He sought treatment for back and neck pain after the accident.  See December 1989 Private Medical Records.  He was not in active duty service at that time, but did undergo a worker's compensation evaluation for a neck and low back injury.  See April 1990 Private Medical Records.  The evaluation noted that he had a history of minor back strains that had not resulted in prolonged impairment.  A magnetic resonance image showed a bulging disc at L4-L5 of the spine.  He was diagnosed with whiplash syndrome and lumbar spine injury without definite evidence of radiculopathy.   
 
In August 1997, VA treatment records reflect that the Veteran had a lower back x-ray that showed degenerative change in the lower lumbar spine.
 
Service treatment records reflect a lower back injury during training in May 2005.  A lumbar magnetic resonance image demonstrated mild canal stenosis at L4-L5, with moderate left sided foraminal narrowing due to asymmetric disc bulging and osteophyte formation.  An April 2006 letter from a chiropractor reflects that the Veteran had progressive neck and back pain after the training accident, and a March 2006 x-ray reflected degenerative changes in the lumbar spine.
 
While on active duty service in March 2010, the Veteran tripped and fell, and was treated for neck and lower back pain.  See March 2010 Service Treatment Records.  A magnetic resonance image showed neuroforaminal narrowing at L4-L5 and L5-S1.
 
The Veteran had another magnetic resonance imaging of his lower back in July 2012, showing, among other things, a severely narrowed disc space and moderate spinal stenosis at L4-L5.  In February 2014, he underwent a lumbar anterior and posterior fusion.  See April 2014 Private Medical Records.
 
The record contains a March 2014 letter from a private orthopedist who treated the Veteran for low back pain and performed a lumbar fusion.  The Veteran reported his military activity, including parachuting and marching with a 50-to-80 pound rucksack.  He reported a 1979 fall while attending an advanced infantry officer course, and several hard falls during service in Afghanistan.  The doctor opined that the degeneration of the L4-L5 and L5-S1 disc spaces were directly related to the Veteran's duties as an airborne light infantry soldier.  The letter does not indicate that the doctor had reviewed the Veteran's claims file or other medical records, and does not address the November 1989 motor vehicle accident.  The letter is, however, the only medical opinion in the file addressing the etiology of the lumbar disorder.
 
The record also contains several lay statements detailing injuries to the Veteran during service.  The Veteran has stated that he had severe low back pain during the 1979 advanced infantry officer course and has described the April 2005 training injury.  See, e.g., May 2007 and July 2011 Veteran Statements.  Other lay statements describe severe back pain after a fall in 1979 and the injury that occurred during hand-to-hand combat training in April 2005.  See, e.g., July 2011 Lay Statements.  These lay statements are competent to describe accidents and injuries the Veteran sustained in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
As the March 2014 letter from an orthopedist offers the only medical opinion concerning the etiology of the Veteran's lumbar disorder, and as that opinion is probative to the matter at issue, the Board will resolve reasonable doubt in the Veteran's favor, the Board finds the lumbar disorder is related to his service.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for a lumbar disorder is granted.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for neck and left elbow disorders.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
In this case, the Veteran is currently being treated for cervicalgia, cervical spondylosis without myelopathy, and a cervical disc disorder.  He is also being treated for decreased left hand grip strength, and has a diagnosis of left elbow degenerative joint disease.  See October 2015 and April 2011 Private Medical Records.  The appellant has testified that he receives treatment for his left elbow from a pain management doctor.  See October 2015 Hearing Testimony.  March 2010 service treatment records indicate that the Veteran injured his cervical spine and left elbow after falling while on active duty service.  
 
In light of the evidence of record, a VA examination is necessary to determine if either the Veteran's current neck and/or left elbow disorder is etiologically related to or aggravated by his service. 
 
Finally, any outstanding, relevant treatment records should also be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA and private medical records relating to the etiology of any diagnosed neck and/or left elbow disorder.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed neck and/or left elbow disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
 
Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed neck and/or left elbow disorder is etiologically related to his periods of active service. The examiner's attention is directed to the Veteran's in-service treatment for cervical and left elbow injuries.  See March 2010 Service Treatment Records.  A complete rationale for all stated opinions is required.
 
3.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  After completing the above actions, and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


